Orders, Supreme Court, New York County (Manuel J. Mendez, J.), entered on or about January 21, 22, and 23, 2014, which, to the extent appealed from as limited by the briefs, denied defendants-appellants’ motions to dismiss plaintiff Selvi Sinanovic’s claim for pecuniary loss, pursuant to EPTL 5-1.2, unanimously affirmed, without costs.
Defendants lack standing to challenge plaintiffs status as a surviving spouse, since they are neither “personal representative[s]” nor “distributee[s]” of the decedent (see EPTL 5-4.4 [a] [1]), and damages have not yet been recovered in the wrongful death action for the benefit of the decedent’s distributees.
Concur — Friedman, J.P, Acosta, Saxe and Gische, JJ.